Citation Nr: 1645847	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In February 2016, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that the Veteran changed representation prior to recertification of the appeal.  Review of the claims file shows that the Veteran is currently represented by a private attorney, Penelope E. Gronbeck.  The appropriate VA forms are associated with the claims file.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2016 during which the examiner determined that he did not have a diagnosis of type II diabetes mellitus.  In so finding, the examiner indicated that the Veteran's VA medical records showed only one elevated blood sugar level on November 26, 2011.  However, the Board notes that the Veteran's VA medical records contain other laboratory results that show somewhat elevated glucose levels.  See, e.g., February 2010, March 2010, and April 2015 VA medical records.  Although these results do not show that the Veteran had an A1C reading of 6.5 or higher on 2 separate occasions or a fasting blood sugar of 126 or more on 2 separate occasions, the Board finds that an additional medical opinion is needed to ensure that the examiner bases his or her conclusion on a factually accurate premise.

Moreover, the VA medical records currently associated with the claims file appear incomplete.  In this regard, the April 2016 VA examination report referenced a November 26, 2011, laboratory report and a February 1, 2010, treatment record; however, such records are not associated with the claims file.  In addition, the VA medical records from the East Orange VAMC are limited to records dated from June 2010 to December 2010; dated in July 2012; and dated from February 2014 to August 2015.  The Board does note that the record contains ICD code summaries dated from September 2009 to April 2012; however, the actual treatment records and laboratory results are not associated with the claims file.  The Veteran also submitted medical records from the Lyons VAMC; however, the records are incomplete, and there is no indication that the AOJ requested records from that facility.  In addition, in his February 2013 substantive appeal, the Veteran reported that he received treatment at the Manchester VAMC.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records from the. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the East Orange VAMC dated from February 2010 to February 2014; the Lyons VAMC; the Manchester VAMC; and any other records dated from August 2015 to the present. 

The request for VA medical records should specifically include a search for the November 26, 2011, laboratory results and a February 1, 2010, treatment record identified in the April 2016 VA examination report.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should indicate whether the Veteran has a diagnosis of type II diabetes mellitus.  

In making this determination, the examiner should consider the Veteran's report that he has a history of elevated blood glucose readings and is prescribed Gabapentin for diabetic neuropathy, which he has asserted is indicative of a diagnosis of diabetes mellitus.  See, e.g., December 2011 notice of disagreement; February 2013 statement in support of claim.  The Veteran's former representative also claimed that he follows a strict diabetic diet and has been prescribed medications for the control of his blood glucose levels.  See May 2012 statement in support of claim.  

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus, he or she should provide the findings necessary to evaluate the disability under the rating criteria.  In particular, the examiner should indicate whether the disorder is managed by a restricted diet, insulin, an oral hypoglycemic agent, and/or regulation of activities. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


